Citation Nr: 0736854	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-04 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to improved death pension benefits on an accrued 
basis.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 13, 1944, to 
August 25, 1944.  He died in June 1986.  The veteran's 
surviving spouse, Z.O., died in August 2004.  The appellant 
is the son of the veteran and Z.O.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2007.

The appellant submitted a copy of letter from Z.O., dated in 
October 1994, at the hearing.  The letter was already of 
record and had been considered by the RO in their 
adjudication of his claim.


FINDINGS OF FACT

1.  The veteran was granted entitlement to nonservice-
connected disability pension benefits in June 1966.  He died 
in June 1986.

2.  The veteran's spouse, Z.O., applied for improved death 
pension benefits in July 1986.  She was granted entitlement 
to the death pension benefits in February 1987.

3.  Z.O.'s entitlement to death pension benefits was 
terminated in August 1988 due to excessive income.

4.  Z.O. submitted a claim for entitlement to improved death 
pension benefits in August 2004.  

5.  The appellant reported the August 2004 death of Z.O. in 
October 2004.

6.  There were no accrued benefits pending for Z.O. at the 
time of her death.


CONCLUSION OF LAW

The appellant is not entitled to death pension benefits on an 
accrued basis.  38 U.S.C.A. §§ 1521, 1541 (West 2002); 
38 U.S.C.A. § 5121 (West Supp. 2007); 38 C.F.R. §§ 3.3, 3.31, 
3.400, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Background

The veteran served on active duty from May 13, 1944, to 
August 25, 1944.  He submitted several claims for nonservice-
connected disability pension benefits over the years after 
service.  He was granted entitlement to pension benefits in 
June 1966.  His spouse, Z.O., was appointed as his fiduciary.  

The veteran submitted a copy of a birth certificate for the 
appellant in July 1969.  The appellant was born in November 
1951.  There is no indication that the appellant was added to 
the veteran's disability pension award.

The veteran continued to receive his pension payments until 
his death in June 1986.  The veteran was not service-
connected for any disabilities at the time of his death.  He 
was in receipt of nonservice-connected disability pension 
benefits only.

Z.O. submitted a claim for death pension benefits in July 
1986.  She reported income from the Social Security 
Administration (SSA) in the amount of $156 per month at that 
time.  She was asked to submit a copy of her latest SSA 
benefits letter.  She did so in October 1986.  The letter 
reported that she received $189 per month, effective from 
June 1986.  

Z.O. was granted entitlement to improved death pension 
benefits in February 1987.  The award was based on her 
reported income of $189 per month, or $2,268 per year.

She submitted an Eligibility Verification Form (EVR) to 
certify her income in June 1987.  She reported SSA benefits 
of $191 per month and additional income from a state 
retirement of $154.15 per month.  She later submitted a 
letter that certified her retirement payments were $200 per 
month, effective from December 17, 1985.

Z.O.'s entitlement to improved death pension benefits was 
terminated for excessive income in August 1988.  An 
overpayment was created as a result of her not reporting her 
other income.

Z.O. requested a waiver of the overpayment and requested a 
hearing.  However, she withdrew her request for a waiver and 
a hearing in March 1989.  She also signed a VA Form, 4-1100, 
Agreement to Pay Indebtedness, that same month.  The amount 
of the overpayment was $1,938.

Z.O. submitted a VA Form 4-5655, Financial Status Report, in 
September 1991.  She commented that she did not speak English 
and had had to make adjustments in her spending because of 
her limited income.  Her correspondence was referred to the 
Committee on Waivers and Compromises (COWC) as a request for 
a reconsideration of a waiver in October 1991.  Associated 
with the claims folder is a Report of Contact for October 22, 
1991, that reports a conversation with Z.O.  She was informed 
that because she had withdrawn her prior waiver appeal and 
had submitted a payment plan, she was not able to receive 
reconsideration on her waiver.  

Z.O. submitted a new claim, via a VA Form 21-534, Application 
for Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation if Applicable), that was dated August 18, 
2004, but received at the RO on August 27, 2004.  Included 
with the submission was a statement from Z.O., dated June 22, 
2004, wherein she said she was seeking "survival benefits" 
that VA took away.  She said she was trying to get the 
benefits back.  

The RO wrote to Z.O. and asked for additional evidence to 
support her claim in September 2004.  The appellant responded 
in October 2004.  He submitted a copy of the certificate of 
death for Z.O.  The certificate reported her death on August 
18, 2004, the date she signed her claim for benefits.  The 
appellant said he was writing in regard to the claim of his 
mother.  He wanted to know what would happen to her claim for 
benefits from August 18, 2004.  

The RO wrote to the appellant in December 2004.  He was 
informed that Z.O. was not entitled to any benefits at the 
time of her death in August 2004.  

The appellant submitted his own claim for benefits in May 
2005.  He said he was writing in response to the RO's letter 
saying his mother was not entitled to any benefits.  He asked 
that the RO reevaluate the case for accrued benefits.  He 
submitted a copy of a letter from Z.O. to VA, dated in 
October 1994.  The letter was in response to an earlier VA 
letter, presumably from the Debt Management Center (DMC), in 
St. Paul, Minnesota.  She noted she was requested to pay 
$1,438.  She said she felt she was entitled to this money.  
She said she had received pension benefits for a year that 
were suddenly stopped.  She asked that her case be reviewed.

There is a copy of a letter from the DMC to Z.O., dated in 
November 1994, that responds to her letter.  The VA included 
an audit of her account that showed she was paid $1,938 for 
the period from June 1, 1986, to June 1, 1987, but was not 
entitled to any payments.  An overpayment of $1,938 was 
created and she had paid $500 of the debt.  She still had an 
outstanding debt of $1,438.  There were also copies of two VA 
receipts for payments on the debt made by Z.O. in December 
1990 and January 1991.

The RO denied the appellant's claim in June 2005.  The basis 
for the denial was that Z.O.'s claim was received in August 
2004.  She had no entitlement to benefits at that time.  
Further, even if entitlement to benefits could be established 
from the claim, the earliest the payments could be made was 
September 1, 2004, a date after her death.  Thus she was not 
entitled to any benefits at the time of her death.

The appellant submitted his notice of disagreement in July 
2005.  He noted that his mother had received benefits for one 
year that were stopped in 1987.  She then had to repay the 
benefits.  He wanted to receive any accrued benefits his 
mother was entitled to and did not understand why there were 
no outstanding benefits.  

The appellant testified at a Travel Board hearing in August 
2007.  The appellant noted that his mother had received 
benefits in 1986 but that they were stopped.  Essentially he 
argued that she had little money and that she should have 
received the benefits from the time they were stopped until 
her death in 2004.  The basis for the RO's denial was 
explained.  (Transcript p. 10).  The appellant stated he was 
not claiming any benefits after 2004 but wanted benefits 
prior to his mother's death in August 2004.  He contended 
that his mother's monthly income was not sufficient and that 
VA was wrong to terminate her benefits.  




II.  Analysis

A veteran that meets the statutory requirements for service 
during a period of war may be paid nonservice-connected 
disability pension benefits.  See 38 U.S.C.A. § 1521(j) (West 
2002).  The veteran in this case had such service and was in 
receipt of nonservice-connected disability pension benefits 
from 1966 until his death in 1986.  

The surviving spouse of a veteran of a period of war shall be 
paid a pension as described by 38 U.S.C.A. § 1541 (West 2002) 
and as increased from time to time under 38 U.S.C.A. § 5312.  
Z.O. was found to be entitled to improved death pension 
benefits in February 1987.  See 38 C.F.R. § 3.3(b)(4) (2007).  

Her eligibility for the pension payments was terminated in 
August 1988, effective from June 1, 1986.  This was because 
of her having income in excess of the allowable amount.  Z.O. 
never established entitlement to any other VA benefit during 
her lifetime.

Z.O. submitted a new claim for benefits that was received on 
August 27, 2004.  She signed the claim on August 18, 2004.  
Evidence of record clearly documents her death on August 18, 
2004.  The evidence also shows that Z.O. was deceased before 
her claim was received by VA.

The effective date of an award of death pension benefits is 
the first day of the month in which the veteran's death 
occurred if the claim is received within 45 days after the 
date of death; otherwise, the date of receipt of claim.  38 
C.F.R. § 3.400(c)(3)(ii) (2007).  Payment of monetary 
benefits will commence the month following the effective date 
of the award.  38 C.F.R. § 3.31 (2007).  

In this case, Z.O. had previously established her entitlement 
to death pension benefits but that was terminated in 1988.  
She did not re-establish that entitlement at any time.  Her 
1991 submission to VA was not a new claim but a question on 
her indebtedness.  The same is true of her 1994 letter to VA.  
She said that she felt she should not have to repay the 
$1,438 still owed on her debt, a debt she decided not to 
appeal in 1989.  The DMC provided her an explanation of the 
basis of the continuing debt.

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse or child may be paid periodic monetary benefits to 
which he or she was entitled at the time of death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when the veteran died.  38 U.S.C.A. § 5121 (West 
Supp. 2007); 38 C.F.R. § 3.1000 (2007).  The order of 
payment, in pertinent part, is to the veteran's spouse, and 
then to the veteran's children.  38 U.S.C.A. 
§ 5121(a)(2)(A),(B).  

The Board notes that 38 C.F.R. § 3.1000 was amended in 
December 2006, effective January 29, 2007.  See 71 Fed. Reg. 
78,368-78,369 (Dec. 29, 2006).  The changes made to the 
regulation do not impact the adjudication of the appellant's 
claim.  The changes do not alter the requirement that the 
deceased beneficiary be entitled to benefits at the time of 
the death.  

The only claim for consideration in this case, for deciding 
the issue of whether there were accrued benefits, is the 
claim received on August 27, 2004.  Thus, even if benefits 
could have been established based on that claim, the 
effective date for payment could be no earlier than September 
1, 2004.  This was because the claim was a new claim.  See 38 
C.F.R. §§ 3.31,  3.400(c)(3)(ii).  This date was after the 
date of Z.O.'s death.  Accordingly, there were no benefits 
due and unpaid for Z.O. at the time of her death.  

Although there is a statement from Z.O. in the claims folder 
ostensibly dated in June 2004, that statement was not 
received by VA until August 27, 2004.  It cannot be construed 
as an earlier claim absent evidence to show it was received 
by VA at an earlier date.  There is no evidence of record to 
show an earlier receipt and the appellant has never alleged 
that the statement was received at any time other than August 
27, 2004.

The Board has considered the appellant's contentions that his 
mother's income was not sufficient during the years between 
1987 and 2004 and that she should have received pension 
payments during those years.  However, absent a showing of 
her entitlement to improved death pension benefits, or other 
VA monetary benefits, during that time, there is no legal 
basis for the appellant to establish entitlement to accrued 
benefits.  

Because Z.O. was not entitled to any benefits at the time of 
her death, there is no authority in the law for payment of 
the benefits the appellant seeks.  The claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in cases where 
it is the law, and not the evidence, that is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).

The appellant was not provided with the notice required, in 
most cases, by the Veterans Claims Assistance Act of 2000 
(VCAA).  Nevertheless, in cases such as this one, where the 
disposition of the claim turns on the law and not on the 
facts, further action under the VCAA is not required.  See 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000); Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to death pension benefits, on an accrued basis, 
is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


